Title: Asking for Prayers on the Death of a Grandchild, 1809
From: Adams, John
To: 


                            1809 or later
                        

John Adams with his Consort and their Family desire prayers that the death of a grandchild may be Sanctified to them. They also request your Prayers for their Children and grand Children, in remote Countries abroad and distant parts at home, that thir Lives and health may be preserved from dangers by Sea and land and in due time returned in Safety to their Country and their Friends.
